Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Statement of Reasons for Allowance
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach in combination with the other limitations of the independent claims an electric heating pad, mattress or mattress overlay for warming a body of a person or a patient, the electric heating pad, mattress or mattress overlay comprising one or more welds coupling the first flexible sheet to the second flexible sheet about the edges first flexible sheet first edge, the first flexible sheet second edge, the first flexible sheet third edge, and the first flexible sheet fourth edge of the first flexible sheet and the second flexible sheet first edge, the second flexible sheet second edge, the second flexible sheet third edge, and the second flexible sheet fourth edge of the second flexible sheets sheet to hermetically seal the heating element therebetween and to define a pouch that encloses the heating element; one or more welds coupling the first flexible sheet to the second flexible sheet about the four first flexible sheet edges of the first flexible sheet and the four second flexible sheet edges of the second flexible sheets sheet to hermetically seal the heating element therebetween and to define a pouch that encloses the heating element; and a weld coupling the first sheet of flexible material to the second sheet of flexible material about the edges upper edge, the lower edge, the first side edge, and the second side edge of the heating element to define a pouch that encloses the heating element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art of connector assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





stf								/SHAWNTINA T FUQUA/
May 5, 2022							Primary Examiner, Art Unit 3761